Julius Stumpf, plaintiff in error, was convicted in the county court of Oklahoma county on a charge of having possession of intoxicating liquor with the unlawful intent to sell the same. On the 23rd day of May, 1911, he was adjudged to be confined in the county jail for a term of six months and to pay a fine of five hundred dollars. From this judgment he appealed. From a careful examination of the record we are convinced that the appeal in this case is destitute of merit and it would serve no useful purpose to review the assignments. The judgment of the county court of Oklahoma county is therefore affirmed and the cause remanded thereto with direction to enforce its judgment and sentence therein.